Citation Nr: 0933550	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-17 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether a timely appeal was submitted to the July 2005 RO 
decision denying entitlement to an earlier effective date for 
service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1968.  

This appeal arises from a February 2007 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  Within the appeal period, the appellant did not file a 
substantive appeal discussing errors of fact or law with 
regard to March and July 2005 decisions which denied an 
earlier effective date for service connection for PTSD.  

2.  The appellant did not timely request an extension of time 
and has not shown good cause for the untimely filing.  

3.  The RO did not waive timely filing of a substantive 
appeal and there is no evidence of physical or mental 
incapacity to warrant equitable tolling of the filing 
deadline.  


CONCLUSION OF LAW

The March and July 2005 rating decisions denying an earlier 
effective date for service connection for PTSD are final, due 
to failure to file a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.109, 
20.302(b), 20.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the regulations 
do not apply to this claim as the law as mandated by statute 
is dispositive of the claim.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  As the facts of this case are not in 
dispute and this case involves only statutory/regulatory 
interpretation in light of the documents of record, no 
discussion as to VA's duty to notify and assist the Veteran 
is required.  

Whether the Veteran's Appeal of Denial of an Earlier 
Effective Date for Service Connection for PTSD Was Timely

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case has been furnished.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  A substantive appeal consists 
of a properly completed VA Form 9, "Appeal to Board of 
Veterans' Appeals" or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  

It is well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each issue 
before adjudicating the merits and that, once apparent, a 
potential jurisdictional defect may be raised by the court, 
tribunal or any party, sua sponte, at any stage in the 
proceedings.  Barnett v. Brown, 83 F.3d 1380 1383 (1996).  
Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning the adequacy of a substantive 
appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.101(d).  

Moreover, the Board's jurisdiction is expressly limited by 38 
U.S.C.A. § 7108, which provides that "[a]n application for 
review on appeal shall not be entertained unless it is in 
conformity with this chapter."  This provision places clear 
limits on the Board's jurisdiction, including its authority 
to make findings of fact and conclusions of law, on matters 
not in conformance with the express requirements of Chapter 
71.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the claimant or within the remainder 
of the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  For 
purposes of determining whether a substantive appeal has been 
timely filed, the date of mailing of the statement of the 
case will be presumed to be the same as the date of the 
statement of the case and the date of mailing of the letter 
of notification of the determination (the rating decision, in 
this case) will be presumed to be the same as the date of 
that letter.  Id.

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause.  38 C.F.R. § 20.303.  
However, the request for an extension must be in writing and 
must be made prior to expiration of the time limit for filing 
the substantive appeal.  Id.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the United States Court of Appeals for Veterans 
Claims decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
that there is no legal entitlement to an extension of time, 
but that 38 C.F.R. § 3.109(b) commits the decision to the 
sole discretion of the Secretary.  Specifically, 38 C.F.R. § 
3.109(b) requires that, where an extension is requested after 
expiration of a time limit, the required action must be taken 
concurrent with or prior to the filing of a request for 
extension of the time limit, and good cause must be shown as 
to why the required action could not have been taken during 
the original time period and could not have been taken sooner 
than it was.  

A claimant that fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, is statutorily barred from appealing the RO decision.  
Roy v. Brown, 5 Vet. App. 554, 556 (1993): See also YT v. 
Brown, 9 Vet. App. 195 (1996).

The facts of this case may be briefly summarized:

The RO issued a decision in July 2004 which granted service 
connection for PTSD and assigned an effective date.  In 
December 2004, the appellant submitted a notice of 
disagreement with the effective date assigned for service 
connection for PTSD.  The RO issued a rating decision in 
March 2005 denying an earlier effective date.  The Veteran 
submitted additional evidence.  The RO issued a rating 
decision in July 2005 again denying an earlier effective 
date.  A July 2005 letter from the RO to the Veteran informed 
him of the RO decision.  In January 2006, the Veteran 
submitted his notice of disagreement with the July 2005 
rating decision.  The RO issued the Veteran a statement of 
the case in April 2006.  

In a letter enclosed with the statement of the case the RO 
advised the Veteran as follows:

What You Need to Do

To complete your appeal, you must file a 
formal appeal.  We have enclosed a VA 
Form 9, Appeal to the Board of Veterans' 
Appeals, which you may use to complete 
your appeal.  

When You Need to Do It

You must file your appeal with this 
office within 60 days from the date of 
this letter or within the remainder, if 
any, of the one-year period from the date 
of the letter notifying you of the action 
that you have appealed.  If we do not 
hear from you within this period, we will 
close your case.  If you need more time 
to file your appeal, you should request 
more time before the time limit for 
filing your appeal expires.  

The next communication from the appellant was received in 
October 2006 and indicates continued disagreement with the 
April 2006 statement of the case.  

In October 2006, the RO responded to the Veteran and wrote 
him as follows:

This is not an appeal because it was not 
filed timely.  The law states that you 
must file your appeal within one year and 
that time passed on July 8, 2006.  You 
had an open appeal but you failed to file 
a VA Form 9 timely.  

The Veteran's representative responded in December 2006 and 
requested an extension of 60 days to submit evidence.  

In a January 2007 letter to the Veteran the RO explained: 
Your Notice of Disagreement was received on January 16, 2006, 
you elected a Decision Review Officer review, and a statement 
of the case was sent on April 18, 2006 with a VA Form 9.  You 
failed to perfect that appeal because the VA Form 9 nor any 
other communication in lieu of the VA Form 9 was received 
within 60 days of the statement of the case or within one 
year of the decision as stated by law.  The VA Form 21-4138 
Statement in Support of Claim received on October 19, 2006 
was not timely to perfect the appeal, so this will be 
accepted as a reopened claim.  The request for an extension 
of 60 days is moot since the appeal was not perfected.  

The Veteran's representative in January 2007 submitted a 
letter to confirm that the Veteran had submitted to them a 
VAF 9 on April 20, 2006 to be submitted to VA.  His 
representative indicates they had failed to file the document 
and as a result the Veteran's appeal was closed.  Attached 
was a VA Form 9 signed by the Veteran and dated on April 20, 
2006.  The representative requested that the Veteran's appeal 
for an earlier effective date for PTSD be reinstated.  

The RO in a February 2007 letter informed the Veteran that 
his request to reinstate his appeal was denied because his 
appeal had not been filed within 60 days of the date VA 
mailed the statement of the case or the last day of the one-
year period from the date VA mailed notification of the 
decision being appealed.  The Veteran filed his notice of 
disagreement with that determination in May 2007.  The RO 
issued a statement of the case to the Veteran in May 2007 
regarding whether a timely appeal was submitted to the RO 
decision denying an earlier effective date for service 
connection for PTSD.  The Veteran submitted his substantive 
appeal in June 2007.  

In this case, there is no dispute that the appellant filed a 
timely notice of disagreement with respect to the RO's July 
2005 decision which denied an earlier effective date for 
service connection for PTSD.  Importantly, there is no 
indication the appellant did not receive the April 2006 
statement of the case.  In this case, there is simply no 
written document received by the RO within 60-days of when 
the statement of the case was issued or within the remainder 
of the one-year period from the date of the letter notifying 
him of the action appealed, that disputes any issue of law or 
fact with respect to the July 2005 decision.  As a matter of 
law, the appellant failed to file a timely substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

The Board identifies three possible exceptions to the 
finality rule in this case.  First, the filing limit could be 
tolled with a timely request for an extension of time to 
submit a substantive appeal under 38 C.F.R. § 20.203 or an 
extension of the filing deadline under 38 C.F.R. § 3.109.  
The request for an extension was received in December 2006.  
The appellant did not request an extension of time to file 
the substantive appeal before the filing deadline, and the 
appellant has not shown good cause for extending the filing 
deadline.  He reports and his representative indicates the he 
signed a VA Form 9 and gave it to his representative who 
failed to file it with VA.  The appellant has not shown good 
cause for failure to timely file for an extension. 

Second, some RO actions may operate as a waiver of the time 
requirements for filing a substantive appeal.  See Gonzalez- 
Morales v. Principi, 16 Vet. App. 556, 557 (2003) (a 
claimant's failure to file a timely Substantive appeal from 
an RO decision does not automatically foreclose an appeal, 
render a claim final, or deprive the Board of jurisdiction 
unless there was also an indication that the RO closed the 
appeal pursuant to 38 C.F.R. § 19.32).  However, the RO in 
this case closed the appeal and did not waive the time 
requirements for filing a substantive appeal.  

Finally, the Board has considered the doctrine of equitable 
tolling, as the appellant has documented that his 
representative failed to file the VA Form he executed.  The 
Federal Circuit Court has noted that, in order to obtain the 
benefit of equitable tolling, a claimant must show that the 
failure to file was the direct result of a mental illness 
that rendered him or her incapable of "rational thought or 
deliberate decision making," or "incapable of handling [his] 
own affairs or unable to function [in] society."  Barrett v. 
Principi, 363 F.3d 1316 (Fed. Cir. 2004).  

In this case the Veteran's psychiatric symptoms have been 
diagnosed as PTSD.  However, as determined in Barrett, a 
medical diagnosis alone or vague assertions of mental 
problems is not sufficient to warrant equitable tolling.  As 
reflected in the appellant's statements and September 2008 
testimony, the appellant clearly is not mentally incompetent.  
In fact, he evidences a capability of deliberate and rational 
decision making through his actions of taking time to consult 
his representative.  Accordingly, the appellant has not 
demonstrated that his failure to file a timely substantive 
appeal was due to mental incapacity.  Negligence of a 
representative is not a basis for equitable tolling.  As 
such, the Board finds no basis for equitable tolling of the 
filing deadline.

In sum, the Board finds that the appellant did not file 
within the appeal period a substantive appeal discussing 
errors of fact or law with regard to the July 2005 decision 
which denied an earlier effective date for service connection 
for PTSD, he did not timely request an extension of time and 
has not shown good cause for the untimely filing.  The RO did 
not waive timely filing of a substantive appeal; and there is 
no showing of physical and/or mental incapacity to warrant 
equitable tolling of the filing deadline.  








ORDER

The July 2005 decision, which denied assignment of an earlier 
effective date for service connection for PTSD, was not 
timely appealed and the appeal as to this issue is dismissed.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


